Case: 21-60070     Document: 00516407213         Page: 1     Date Filed: 07/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         July 26, 2022
                                  No. 21-60070                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Jorge Villatoro-Barrios; Norvin Julio Villatoro-
   Castillo,

                                                                     Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                     BIA Nos. A208 566 753; A208 566 754


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Jorge Villatoro-Barrios and his son Norvin Julio Villatoro-Castillo
   petition for review of a decision from the Board of Immigration Appeals
   denying asylum, withholding of removal, and protection under the



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60070      Document: 00516407213          Page: 2    Date Filed: 07/26/2022




                                    No. 21-60070


   Convention Against Torture. We DISMISS the petition in part and
   DENY the petition in part.
           FACTUAL AND PROCEDURAL BACKGROUND
          Villatoro-Barrios and Villatoro-Castillo (“Petitioners”) are citizens of
   Guatemala who entered the United States in December 2015. They were
   soon apprehended by the Department of Homeland Security, which
   commenced removal proceedings by serving both with notices to appear,
   charging them as inadmissible under 8 U.S.C. § 1182(a)(6)(A)(i) for being
   present without admission or parole.
          At a hearing before an immigration judge (“IJ”) in February 2017, the
   Petitioners admitted the factual allegations and inadmissibility charge in their
   Notices to Appear. The IJ sustained the inadmissibility charge. In June 2017,
   Villatoro-Barrios filed for asylum, statutory withholding of removal, and
   protection under the Convention Against Torture (“CAT”), with Villatoro-
   Castillo as a derivative beneficiary. Both Petitioners testified in support of
   the applications for relief and protection at a hearing in 2019. The IJ denied
   the applications in 2019, finding (1) that the application for asylum was
   timebarred because Villatoro-Barrios had failed to show that he filed the
   application within one year of his December 2015 entry, or that an
   exceptional circumstance otherwise excused the delay, and (2) that, in the
   alternative, Villatoro-Barrios was ineligible for asylum on the merits.
          The IJ then found that because Villatoro-Barrios was unable to
   demonstrate eligibility for asylum, he was also unable to establish eligibility
   under the higher standard of proof required for withholding of removal under
   8 U.S.C. § 1231(b)(3). Next, the IJ found that Villatoro-Barrios’s testimony
   that he had experienced threats without physical harm did not support that
   he was tortured. The IJ also found he had failed to establish that it was more
   likely than not that he would be tortured if returned to Guatemala. Finally,




                                          2
Case: 21-60070      Document: 00516407213          Page: 3    Date Filed: 07/26/2022




                                    No. 21-60070


   the IJ found that the Petitioners “did not have the necessary documents to
   demonstrate that they would be able to travel back to Guatemala” and denied
   the request for voluntary departure in the alternative.
          With assistance of counsel, the Petitioners appealed the decision to
   the Board of Immigration Appeals (“BIA”). The BIA affirmed, though it did
   not rely on the IJ’s findings regarding the time bar for asylum. It adopted and
   affirmed the remainder of the IJ’s decision. The BIA then found that the IJ’s
   factual findings were not clearly erroneous and that the Petitioners’
   arguments on appeal were not persuasive. The present petition for review
   followed.
                                 DISCUSSION
          W review only the BIA’s decision except to the extent that the IJ’s
   ruling influences the BIA. See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir.
   2018). We review the BIA’s factual determinations for substantial evidence
   and conclusions of law de novo. Mireles-Valdez v. Ashcroft, 349 F.3d 213, 215
   (5th Cir. 2003). The BIA’s factual determinations may not be reversed
   unless the court decides “not only that the evidence supports a contrary
   conclusion, but also that the evidence compels it.” Zhao v. Gonzales, 404 F.3d
   295, 306 (5th Cir. 2005) (quotation marks and citation omitted).
          We will consider in this order the Petitioners’ four main arguments:
   (1) that the Petitioners showed exceptional circumstances and a lack of
   proper notice, meriting an exception to the one-year filing deadline; (2) that
   the BIA erred in denying their application for withholding of removal; (3) that
   the BIA erred in denying the Petitioners relief under the CAT; and (4) that
   the IJ and BIA erred in not granting the Petitioners voluntary departure.
          First, the argument that the IJ’s finding that the application for asylum
   was timebarred is not properly before this court. The BIA explicitly stated
   that it was not adopting the IJ’s finding that the Petitioners did not establish




                                          3
Case: 21-60070        Document: 00516407213              Page: 4       Date Filed: 07/26/2022




                                         No. 21-60070


   statutory eligibility for asylum. Because we review the BIA’s decision except
   to the extent that the IJ’s ruling influences the BIA, we need not consider
   whether the IJ erred in finding that the application was timebarred. See Singh,
   880 F.3d at 224. 1
           Next, the Petitioners argue that the BIA erred in denying the
   applications for withholding of removal. Among other statutory eligibility
   requirements for withholding of removal, an applicant generally must show
   that the persecution comes from a government actor or its proxies, though
   the scope of qualifying persecution extends to groups that “the government
   is unable or unwilling to control.” See Adebisi v. INS, 952 F.2d 910, 914 (5th
   Cir. 1992). The IJ found that because the Petitioners admitted never seeking
   assistance from the government because they were afraid to do so, “they
   never gave the government the opportunity to assist them and as such cannot
   demonstrate that the government was unable or unwilling to help them.”
   The BIA adopted that finding. The Petitioners make no argument regarding
   this key element of their claim on appeal and abandon a line of argument
   crucial to their success. Soadjede, 324 F.3d at 833. Accordingly, they cannot
   demonstrate entitlement to withholding of removal. 2
           Third, the Petitioners argue that the BIA erred in denying relief under
   the CAT as it is “more likely than not” that they would be tortured if
   removed to Guatemala. See 8 C.F.R. § 208.16(c)(2). The BIA adopted the


           1
             The Petitioners do not argue that the BIA erred in adopting the IJ’s denial of
   asylum on the merits. This argument is thus abandoned. See Soadjede v. Ashcroft, 324 F.3d
   830, 833 (5th Cir. 2003) (per curiam).
           2
            Even had the Petitioners made such an argument, a panel of this court has held
   that a “subjective belief that it would have been futile to report the abuse to authorities,
   based on [the applicant’s] testimony . . . is not sufficient to compel a conclusion that [a]
   government was unable or unwilling to protect [the applicant].” Arevalo-Velasquez v.
   Whitaker, 752 F. App’x 200, 202 (5th Cir. 2019).




                                                4
Case: 21-60070       Document: 00516407213          Page: 5   Date Filed: 07/26/2022




                                     No. 21-60070


   IJ’s finding that the Petitioners had failed to show the requisite likelihood of
   torture or state action. The Petitioners, though, do not identify meaningful
   record evidence that would compel a different conclusion. We thus find the
   BIA’s conclusion is supported by substantial evidence.
            Finally, the Petitioners argue that the BIA violated the Petitioners’
   due process rights in denying their request for voluntary departure. A denial
   of a request for voluntary departure is not usually reviewable on appeal,
   though we do have jurisdiction to review colorable due process claims
   pertaining to such determinations. See 8 U.S.C. § 1252(a)(2)(D). As with
   other claims, these claims also must be adequately exhausted with the BIA.
   See id. at § 1252(d)(1). Although the Petitioners had counsel on appeal with
   the BIA, neither their notice of appeal nor their brief to the BIA raised any
   challenge whatsoever to the IJ’s denial of voluntary departure.            The
   Petitioners thus failed to give the BIA a chance to address the claims, and the
   claims are unexhausted. See Omari v. Holder, 562 F.3d 314, 321–22 (5th Cir.
   2009).
                                        ***
            The petition for review of the BIA’s asylum, withholding of removal,
   and CAT decision is DENIED, and the petition for review of the BIA’s
   voluntary departure decision is DISMISSED as unexhausted.




                                          5